FRANK, Circuit Judge
(concurring).
I am not entirely sure that § 925(c) is applicable to a charge of selling or delivering. With respect to that crime, which occurred outside the Southern District of New York, the venue was wrong under the Sixth Amendment of the Constitution; as that error as to the venue did not appear on the face of the indictment, I think the defendant did not waive that error by going to trial.1 There is, however, no need to consider the question, since (as the majority opinion here shows) the defendant did commit a crime (i. e., that of offering) within the Southern District of New York, and the indictment sufficiently charged that crime.

 In this respect the ease differs from United States v. Jones, 2 Cir., 162 F.2d 72.